DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-28 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Naotada et al. JP 2005-154879 A) a multi-layered metal plate (22) used for manufacturing a mask for deposition having a thickness of 125 μm [0025], the metal plate comprising an alloy of nickel (Ni) and iron (Fe); a first outer portion (13) occupying a region of 20% or less, namely 15 μm, of the total thickness of the metal plate; a second outer portion (21) occupying a region of 20% or less, namely 20 μm, of the total thickness from the other surface opposite to the one surface; and a central portion (15) other than the first outer portion (13) and the second outer portion (21 ), wherein nickel contents of the first outer portion (13) and the second outer portion (21) are greater than that of the central portion (15), since they are made of nickel, and the central portion (15) of a Ni-Fe alloy.
However, the independent claim 1 requires that the thickness of the multilayer metal plate has a thickness of 30 μm or less. A mask made from the metal plate for deposition includes uniform through-holes, and the OLED panel manufactured by the deposition mask has excellent deposition efficiency of the pattern and improved deposition uniformity.
The prior art of record does not disclose the instantly claimed invention as a whole and the instantly claimed invention is not obvious over the prior art of record. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794